Our study of the record in this case convinces us that there was sufficient testimony to support a verdict finding the defendants Russell T. Walker and Guido Dapos guilty, but that the State failed to establish beyond a reasonable doubt the guilt of the defendant Mrs. Russell T. Walker, therefore, the judgment against Russell T. Walker and Guido Dapos is affirmed and that against Mrs. Russell T. Walker reversed.
TERRELL, CHAPMAN, THOMAS and ADAMS, JJ., concur.
BUFORD, C. J., BROWN and SEBRING, JJ., dissent.